MEMORANDUM**
In these consolidated actions, plaintiff T.L. Quaeh appeals the district court’s *776grant of certain defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss the First Amended Complaint (“complaint”) for failure to state a claim under the Racketeer Influenced and Corrupt Organization Act (“RICO”), 18 U.S.C. § 1961 et seq., and the district court’s June 14, 2004 order setting aside the defaults of all remaining defendants and dismissing the complaint as to those defendants.1 On limited remand from this court, the district court certified its June 14, 2004 order for appeal pursuant to Fed. R. Civ. Proc. 54(b). We have jurisdiction over both appeals. See Nat’l Ass’n of Home Builders v. Norton, 325 F.3d 1165, 1168 (9th Cir.2003), opinion after remand, 340 F.3d 835, 840, and we affirm.
The district court properly held that plaintiffs complaint failed to allege a civil RICO violation. The complaint fails to allege a “pattern of racketeering activity,” which RICO defines as “at least two acts of racketeering activity.” 18 U.S.C. § 1961(5). The complaint alleges only one event with any particularity, namely, a purported raid against plaintiffs jewelry establishment. One swallow does not a spring make, nor one raid a “pattern of racketeering.” Nor does the complaint allege any relationship between the raid and a threat of continuing activity. See Howard v. America Online Inc., 208 F.3d 741, 749 (9th Cir.2000). Accordingly, the judgment of the district court is affirmed.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. At oral argument, plaintiff withdrew the contention that the district court lacked jurisdiction to set aside the defaults of all remaining defendants and to dismiss the case as to those defendants. For reasons we need not explore here, we find the withdrawn argument without merit.